 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDContinentalNutCompanyandWarehousemen'sUnionLocal 17,InternationalLongshoremen'sandWarehousemen's Union.Case 20-CA-4360.May 10, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSUpon a charge filed by Warehousemen's UnionLocal 17,InternationalLongshoremen'sandWarehousemen's Union, herein called the Union,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 20,issued a complaint dated February 2, 1967, againstContinentalNutCompany,hereincalledRespondent, alleging that the Respondent hadengaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before a TrialExaminer were duly served upon the Respondent.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on or aboutDecember 1, 1966, the Regional Director forRegion 20 duly certified the Union as the exclusivebargainingrepresentativeofRespondent'semployees in the unit stipulated by the parties to beappropriateandthat,sinceonoraboutDecember 28, 1966, and continuing to date,Respondent has refused and is refusing to recognizeorbargainwith the Union as such exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On or aboutFebruary 13, 1967, the Respondent filed its answerdenying the commission of the unfair labor practicesalleged.On March 2, 1967, the General Counsel filed withtheBoard a motion for summary judgment,asserting, in view of admissions contained in theRespondent's answer and other relevant materialannexed as appendixes to the moving papers, thatthere are no issues of fact or law requiring a hearing,and praying the issuance of a Decision and Orderfinding the violations as alleged in the complaint.Thereafter, on March 7, 1967, the Board issued anorder transferring proceeding to the Board, and, onthe same date, a notice to show cause on or beforeMarch 21, 1967, why the General Counsel's motionfor summary judgment should not be granted. OnMarch 23, 1967, the Respondent filed an answer tothe notice to show cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:Ruling on the Motion for Summary JudgmentThe record establishes that on August 17, 1966,theUnion filed a petition seeking to representcertainemployeesofRespondent(Case20-RC-7136). On September 12, 1966, the RegionalDirector approved an agreement for consent electionexecuted by the parties which stated that thefollowing employees of the Respondent constitutedan appropriate unit:All production and maintenance employees of theEmployer at its processing plant in Chico,California, including warehousemen, but excludingoffice clerical employees, salesmen, guards, andsupervisors as defined in the Act.On October 28, 1966, an election was conductedamong the employees in the above unit with theUnion receiving a majority of the valid votes cast.'On or about November 4, 1966, Respondent filedobjections to conduct affecting results of election.On December 1, 1966, the Regional Directoroverruled the objections and certified the Union asbargaining representative of the employees in theappropriate unit. By letter dated December 19, 1966,the Union requested Respondent to meet with it forthe purpose of negotiating a collective-bargainingagreement.By letter dated December 28, 1966,Respondent refused the request.In itsanswer to the notice to show cause,Respondent defends its refusal to bargain on theground that the Regional Director erred in failing tosustain its objections to the election. We disagree.Prior to the election the parties executed aconsent-election agreement. Under the terms of thatagreement the Regional Director's rulings onobjections are to be "final and binding."2Subsequent to the election Respondent filedobjectionswhich alleged that the Union hadpromised a number of employees that it would waivetheir initiation fees if it were selected as theirbargaining representative. The Regional Directorinvestigated the objections and found that the Unionhad told employees that the initiation fees for allemployees would be reduced if the Union won theelection.He further found that at two separatepreelectionmeetings the Union, in response toinquiries, told employees that in the past the Unionhad reduced initiation fees when a large group ofemployees had joined the Union at the same time.The Regional Director concluded that the promiseswere not objectionable because the employeesunderstood that any reduction in the initiation feeITherewere two challenged ballots which were notand Regulations, Series 8, as amended, Sec 102 62(a), p 24 Also,determinative of the electionsee agreement for consent election, par 6, attached to the formal2Jas.A Matthews Co,145 NLRB 1680, 1683 See NLRB Rulespapers as Appendix 2164 NLRB No. 72 CONTINENTAL NUT CO.509would apply to all employees as a group and wouldnot be contingent on how individual employeesvoted. Accordingly, he overruled the objections.Respondent contends that the Regional Directorerred in his findings and conclusions. However, asnoted,Respondent agreed to be bound by theRegionalDirector'sfindingsand conclusions.Therefore, we do not pass upon the merits of hisdecision. In order for the Employer to prevail here, itmust be alleged, and proved, that the RegionalDirector'sdeterminationswerearbitraryorcapricious.3In this case,Respondent's allegationsand evidence in support thereof fall far short of suchproof. Accordingly, there are no issues of fact or lawwhich require a hearing.Thus, as all materialissueshave been decided bythe Board in accordance with the allegations in thecomplaint, theGeneralCounsel'smotion forsummary judgment is granted. On the basis of therecord before it, the Board makes the following:FINDING OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a California corporation engaged inthe processing and sale of nuts at its place ofbusiness in Chico, California.During the past year,Respondent sold goods and merchandise valued inexcess of$500,000,of which more than $50,000 invalue represented sales to purchasers locatedoutside the State of California.During the sameperiod,Respondentpurchasedgoodsandmerchandise valued in excess of$50,000 directlyfrom sellers located outside the State.Respondent admits, and we find,that Respondentisengaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDWarehousemen's Union Local 17,InternationalLongshoremen's and Warehousemen's Union, is alabororganizationwithin themeaning ofSection 2(5)of the Act.III.THEUNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondentconstituteaunitappropriateforcollectivebargaining within the meaning of Section 9(b) of theAct:All productionand maintenance employees of theRespondent at its processing plant at Chico,California,including warehousemen, but excludingoffice clerical employees,salesmen,guards, andsupervisors as definedin the Act.2.The certificationOn or about October 28, 1966, a majority of theemployees of Respondent in said unit, in a secretelection conducted under the supervision of theRegionalDirector for Region 20, designated theUnion as their collective-bargaining representativefor the purpose of collective bargaining withRespondent.On December 1, 1966, the Boardcertified theUnion as the exclusive collective-bargaining representative of the employees in saidunitand the Union continues to be suchrepresentative.B.The Request to Bargain and the Respondent'sRefusalCommencing on or about December 19, 1966, andcontinuing to date, the Union has requested and isrequesting Respondent to bargain collectively with itas the exclusive collective-bargaining representativeof all the employees in the above-described unit.Since December 28, 1966,and continuing to date,Respondent did refuse, and continues to refuse, tobargain collectively with the Union as the exclusivecollective-bargaining representative of all employeesin said unit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of the Respondentin the appropriate unit described above in theBoard's certification, and that the Union at all timessince December 1, 1966, has been and now is theexclusivebargaining representative of all theemployees in the aforesaid unit, within the meaningof Section 9(a) of the Act. We further find thatRespondent has, since December 28, 1966, refusedtobargain collectivelywith the Union as theexclusive bargaining representative of its employeesin the appropriateunit,and that, by such refusal, theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth insection III, above, occurring in connection with theRespondent'soperations described in section I,above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.3 Jas A Matthews Co , supra 510DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE REMEDYHavingfound thatthe Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and(1) of the Act, we shall order thatit ceaseand desisttherefrom,and, upon request,bargaincollectivelywith the Unionas the exclusiverepresentativeof allemployees in the appropriateunit and, if an understanding is reached,embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.ContinentalNut Companyisanemployerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Warehousemen'sUnionLocal 17,International Longshoremen's and Warehousemen'sUnion,is a labor organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees ofthe Respondent at its processing plant at Chico,California,including warehousemen,but excludingoffice clerical employees,salesmen,guards, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.SinceDecember 1, 1966,the above-namedlabororganizationhasbeentheexclusiverepresentative of all employees in the aforesaidappropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about December 28, 1966,and at all times thereafter,to bargain collectivelywith the above-named labor organization as theexclusivebargaining representative of all theemployees of Respondent in the appropriate unit,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6.By the aforesaid refusal to bargain,Respondent has interfered with, restrained, andcoerced,and is interfering with,restraining, andcoercing,employees in the exercise of the rightsguaranteed them in Section 7 of the Act, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.7.The aforesaidunfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Continental Nut Company, Chico, California, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay,wages, hours, and other terms andconditions of employment with Warehousemen'sUnion Local17, International Longshoremen's andWarehousemen'sUnion,as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All production and maintenance employees of theRespondent at its processing plantatChico,California,including warehousemen,but excludingoffice clerical employees, salesmen,guards, andsupervisors as definedin the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request,bargain with the above-namedlabor organization,as the exclusive representative ofall employees in the aforesaid appropriate unit, withrespect to rates of pay,wages, hours, and otherterms and conditions of employment and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b)Post at its Chico, California,place of business,copies of the attached notice marked "Appendix."4Copies of said notice,tobe furnished by theRegional Director for Region 20, after being dulysigned by Respondent's representative,shall beposted by Respondent immediately upon receiptthereof, and bemaintainedby it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken byRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 20, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith." In the event that this Order is enforced by a decree of aUnited States Court of Appeals,there shall be substituted for thewords "a Decision and Order"the words"a Decree of the UnitedStates Court of Appeals Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board,and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywithWarehousemen'sUnionLocal 17,InternationalLongshoremen'sandWarehousemen'sUnion,astheexclusiverepresentativeoftheemployees in thebargaining unit described below. CONTINENTAL NUT CO.WE WILL NOT in any like orrelated mannerinterferewith,restrain,or coerceour employeesin the exerciseof therights guaranteed them bySection 7 of the Act.WE WILL,upon request,bargain with theabove-namedUnion,astheexclusiverepresentativeofallemployees in thebargainingunit described below withrespect torates of pay,wages, hours, and other terms andconditionsofemploymentand,ifanunderstanding is reached,embody suchunderstanding in a signed agreement.The bargaining unit is:All productionand maintenance employeesat our processingplant at Chico, California,includingwarehousemen,but excludingoffice clericalemployees,salesmen,guardsand supervisors as definedin the Act.511CONTINENTAL NUTCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with theBoard'sRegional Office, 13050 Federal Building,450 Golden Gate Avenue, San Francisco, California94102,Telephone 556 3197, if they have anyquestions concerning this notice or compliance withits provisions.